Exhibit 10(iii)

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT



     Reference is made to an instrument entitled “Agreement of Purchase and
Sale”, dated February 22, 2006, and as amended by an agreement dated effective
August 24, 2007, by and between Global Mineral Solutions, L.P., as “Seller”, and
Providence Exploration, LLC, as “Buyer”, including the side letter agreement
thereto dated February 22, 2006 (herein sometimes called the Agreement).
 
     For the sum of Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which is hereby mutually
acknowledged , the parties hereto agree to amend the February 22, 2006 Purchase
and Sale Agreement (PSA) by deleting Paragraph 13.1 of the PSA in its entirety,
and substituting in its place the following:
 

13.1 Well Completion “Notwithstanding anything contained herein, or in any
document executed in connection herewith, it is the intent of Seller and Buyer
that within the three (3) year period following closing, Buyer will (a) conduct
and pay for all seismic work necessary to evaluate, in Buyer’s sole discretion,
the optimal drilling locations for the development of oil and gas on the Carson
Lease and the Cole Lease; (b) drill and complete (if formations encountered
during drilling indicate that oil or gas may be found in sufficient quantities
that a reasonably prudent operator would make a completion attempt) on the lands
covered by the Carson Lease, at least four (4) Ellenberger Wells, and at least
four (4) additional wells drilled to the Ellenberger, or at Buyer’s option, to
depths shallower than the Ellenberger depth (but in no event shallower than the
depth necessary to penetrate the Strawn formation).For purposes hereof, the
Ellenberger depth is defined as the stratigraphic equivalent of the Ellenberger
interval as defined in the Conoco Carson Wilson No.1 (API # 42-465-30385)
located in Section 10 of the E. JH. Hullum Survey, Val Verde County, Texas, the
top of said interval being defined at 14,003 subsurface. Buyer and Seller agree
that the maximum depth proposed for any Ellenberger well will not exceed 16,000
feet subsurface unless otherwise agreed by the parties.
 
Buyer agrees that the Ellenberger wells shall be drilled with air and not mud,
unless the parties mutually agree that drilling with air is not feasible. Buyer
further agrees to consult with William J. Purvis to the extent he is agreeable
to do so with regard to the location of the Ellenberger wells and all shallower
wells drilled on the Carson Lease lands. The parties agree that while Buyer
values Mr. Purvis’s consultation, and anticipates that it will be instructive,
Buyer has no obligation to follow or accept his advice.
 
Buyer and Seller agree that the wells anticipated by this agreement shall be
grouped or classified into two (2) phases, with the first four (4) Ellenberger
wells being referred to as the “Initial Ellenberger wells”, and the second group
of four (4) wells being hereinafter referred to as the “Ellenberger Optional
wells”.



5

--------------------------------------------------------------------------------

Exhibit 10(iii)

Buyer agrees that the first four (4) wells to be drilled on the on the Carson
Lease lands shall be Initial Ellenberger wells, and will be drilled to a depth
sufficient to test the Ellenberger formation, unless (a) granite or other
practically impenetrable substance or condition in the hole, or geological
conditions render drilling to that depth impractical, or (b) the parties agree
to complete or abandon the well(s) at a lesser depth for whatever reason. With
respect to these Initial Ellenberger wells, Buyer and Seller agree that if two
(2) of these wells are drilled to a depth sufficient to test the Ellenberger
formation, and well tests or down hole or geological conditions exist which
render the completion of two (2) of these Initial Ellenberger wells non
economic, the Initial Ellenberger drilling phase shall terminate, and Buyer
shall be deemed to have completed the Initial Ellenberger phase even though only
two (2) wells have been drilled; however, in such case, Buyer shall be obligated
to drill and complete five (5) Ellenberger Optional wells instead of four (4)
and all references below to the four (4) Ellenberger Optional wells shall be
deemed changed to five (5) Ellenberger Optional wells. All wells proposed and
drilled by Buyer thereafter on the Carson Lease lands shall be considered
Ellenberger Optional wells until completion of the Ellenberger Optional phase.
 
Should any of the Initial Ellenberger wells be completed for any reason at a
depth shallower than the Ellenberger depth, as defined herein, but in no event
shallower than the depth necessary to penetrate the Strawn formation, such well
shall be deemed to be one of the four (4) Ellenberger Optional wells to be
drilled in Buyer’s Ellenberger Optional well program. In this instance, the
succeeding well(s) proposed by Buyer on the Carson Lease lands shall be proposed
as Initial Ellenberger wells until such time as the four (4) Initial Ellenberger
wells have been drilled and completed by Buyer, or until such time as two (2)
Initial Ellenberger wells have been drilled and abandoned by Buyer as non
economic, whichever is the first to occur, at which time the Initial Ellenberger
well program contemplated herein shall terminate. Upon termination of the
Ellenberger Initial phase, Buyer shall commence or complete the Ellenberger
Optional phase by proposing and drilling in a reasonably prudent manner those
wells remaining undrilled in the Ellenberger Optional Phase until such time as
four (4) of these wells have been drilled.
 
Buyer and Seller agree and understand that geological conditions or other
conditions unknown at this time may result in the Ellenberger Optional wells
being completed before the completion or termination of the Initial Ellenberger
phase, and if so, the remaining wells to be drilled hereunder shall be proposed
as Initial Ellenberger wells until the termination of the Initial Ellenberger
drilling program by the drilling of four (4) completed Ellenberger wells, or the
drilling and abandonment of two (2) non-economic Ellenberger wells.
 
Buyer and Seller agree that until Buyer has completed its required drilling
obligations hereunder, all wells drilled and completed by Buyer on the Lands,
including the Initial Ellenberger wells, and any Ellenberger Optional wells
drilled to depths above the Strawn formation will be “carried” by Buyer to the
pipeline. As to Ellenberger Optional well(s) proposed and completed by Buyer in
the Ellenberger formation, Seller will be carried to the “casing point” in any
such well or wells provided that Buyer has theretofore drilled and completed
four (4) Initial Ellenberger wells on the Lands. If the Initial Ellenberger
program has terminated because of two (2) non-economic Ellenberger tests, but
Buyer thereafter proposes and completes an Ellenberger Optional well in the
Ellenberger formation, Seller will be “carried” by Buyer to the pipeline in any
such well(s).
As used herein, the term “carried” shall mean that Buyer shall pay 100% of the
cost of completing the well and installing all pipelines and related equipment
and facilities necessary to connect such wells to a delivery point or gas
processing plant mutually acceptable to the parties.
 
Buyer and Seller agree to enter into a mutually agreeable Joint Operating
Agreement (JOA) appointing Buyer, or its designee, as Operator with regard to
the Carson and Cole leases. Buyer shall pay 100% of the costs of the wells as
described above (including any wells drilled to depths above the Strawn
formation), and shall have a 75% net revenue interest in each such well(s), of
which 87% will be owned by Buyer and 13% by Seller.
 
Upon completion of the Initial Ellenberger wells and the Ellenberger Optional
wells, as described above, Buyer and Seller agree that Seller shall have a
participating 13% working interest in any subsequent well drilled by Buyer on
the Carson and Cole Lease lands whereby Seller shall be responsible for 13% of
the costs and shall receive 13% of the 75% net revenue interest owned by Buyer
in such well(s).
 
In the event Seller elects not to participate in the drilling of any such
subsequent well, Seller shall be deemed to have a “non consent” status, in
accordance with the terms of the JOA to be adopted, and shall retain a 13% post
completion working interest in the well(s) after Buyer has received a 300%
return on its investment in such well(s). The JOA shall also provide that Buyer
has a right of first refusal, or preferential purchase right, to acquire
Seller’s 13% working interest in accordance with the terms of the JOA should
Seller elect to sell its interest.
 
Prior to the commencement of any well drilled under the leases, Buyer and Seller
agree to execute and record any such documentation as may be reasonably required
to evidence the agreements made herein or to evidence the net revenue interests
and the other interests retained by Seller or its affiliates under this
Agreement.

6

--------------------------------------------------------------------------------

Exhibit 10(iii)



     Except as otherwise amended herein, the parties hereto agree that all of
the remaining terms and provisions of the Purchase and Sale Agreement remain in
force and effect.



     This Amendment shall be binding upon and shall inure to the benefit of
Global Mineral Solutions, L.P., as “Seller’, and Providence Exploration, LLC, as
“Buyer”, and their respective successors and assigns.



Executed to be effective on the 20th day of August, 2008.



Buyer:
Providence Exploration, LLC.
 
 
By: /s/ Gilbert Burciaga



Seller:
Global Mineral Solutions, LP



By: GeoSch, LLC,
General Partner
 
By: /s/ George W. Schultz, Jr.     

Name: George W. Schultz, Jr.

Title: Member

7